COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Prentis B. Tomlinson Jr. v. John Khoury

Appellate case number:   01-19-00183-CV

Trial court case number: 2012-61491

Trial court:             281st District Court of Harris County

       The Motion for Panel Rehearing filed by appellee John Khoury is denied.
       It is so ORDERED.

Judge’s signature: _/s/ Terry Adams___________________________
                    Acting for the Court

Panel consist of Chief Justice Radack and Justices Hightower and Adams.

Date: December 8, 2020